DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Smyth on 3/12/21.
The application has been amended as follows: 

1. A method of treating a human subject suffering from graft versus host disease (GvHD) comprising administering to the human subject a therapeutically effective amount of at least one peptide selected from the group consisting of:

(a)   a peptide comprising the amino acid sequence of SEQ ID NO: 2, and



Please cancel claim 9. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 are allowed. There was no prior art found that teaches or fairly suggests treating GvHD with SEQ ID NO: 2 or 4. The instant specification is enabled for treatment of GvHD with either of SEQ ID NO: 2 or 4. The instant specification discloses a murine model of GvHD received SEQ ID NO: 2 and had reduced numbers of infiltrating inflammatory CD3+ T-cells in the colon and showed marked improvement physically and histologically over untreated controls (Fig. 4,5, [0060]). 
For the reasons presented above, the claims are novel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654